Name: 81/480/EEC: Commission Decision of 12 June 1981 approving a programme concerning vegetable processing in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-08

 Avis juridique important|31981D048081/480/EEC: Commission Decision of 12 June 1981 approving a programme concerning vegetable processing in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 186 , 08/07/1981 P. 0027 - 0027****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 12 JUNE 1981 APPROVING A PROGRAMME CONCERNING VEGETABLE PROCESSING IN BELGIUM PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 81/480/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE BELGIAN GOVERNMENT FORWARDED ITS PROGRAMME CONCERNING VEGETABLE PROCESSING ON 14 OCTOBER 1980 ; WHEREAS THE SAID PROGRAMME RELATED TO THE RATIONALIZATION AND MODERNIZATION OF VEGETABLE PROCESSING FACILITIES AS WELL AS THE ADAPTATION OF THE RELEVANT PROCESSING TECHNOLOGY WITH THE AIM OF MODERNIZING AND ADAPTING THE PROCESSING STRUCTURE WITH A VIEW TO INCREASING ITS RENTABILITY ; WHEREAS IT CONSTITUTES THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN BELGIUM IN RESPECT OF THIS SECTOR ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT THE DECISIONS TO BE TAKEN PURSUANT TO ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 CONCERNING COMMUNITY AID FOR PROJECTS IN PARTICULAR AS REGARDS VERIFYING THAT MARKETING OUTLETS FORESEEN IN THE PROGRAMME ARE IN FACT AVAILABLE FOR THE PROJECTED NEW PROCESSING CAPACITY IN THE FROZEN VEGETABLE SECTOR ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME CONCERNING VEGETABLE PROCESSING FORWARDED BY THE BELGIAN GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 14 OCTOBER 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 12 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN